                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


BRAD TSCHIDA,                                  Case No. CV-16-102-H-BMM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

JEFF MANGAN, IN HIS OFFICAL
   CAPACITY AS THE
   COMMISSIONER OF POLITICAL
   PRACTICES, JONATHAN MOTL,
   IN HIS PERSONAL CAPACITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED pursuant to Order (Doc. 111). The
 State is to pay Mr. Tschaida 74,567.65. The Defendants are hereby permanently
 enjoined from enforcing Mont. Code Ann. § 2-2-136(4) (2017).

        Dated this 16th day of September 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
